                                                                                Case 3:18-cv-01910-WHA Document 91 Filed 08/28/19 Page 1 of 1



                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5
                                                                          6                              IN THE UNITED STATES DISTRICT COURT
                                                                          7
                                                                                                  FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          8
                                                                          9
                                                                         10   DREAMSTIME.COM, LLC, a Florida LLC,                        No. C 18-01910 WHA
                                                                         11                 Plaintiff,
United States District Court
                               For the Northern District of California




                                                                         12     v.
                                                                                                                                         ORDER SETTING
                                                                         13                                                              DISCOVERY HEARING
                                                                              GOOGLE, LLC, a Delaware LLC; and DOES
                                                                         14   1-10,
                                                                         15                 Defendants.
                                                                                                                           /
                                                                         16
                                                                         17          The Court has received plaintiff’s letter dated August 27 (Dkt. No. 90) concerning the
                                                                         18   discovery dispute and SETS a two-hour meet-and-confer in the Court’s jury room starting from
                                                                         19   10:00 A.M. AND CONTINUING TO 12:00 P.M. ON MONDAY, SEPTEMBER 9. At 12:00 P.M., the
                                                                         20   Court shall hear any remaining issue(s) in Courtroom No. 12. Defendant’s response to
                                                                         21   plaintiff’s letter is due by SEPTEMBER 3 AT NOON. Please buzz chambers to be let into the jury
                                                                         22   room. Only those lawyers who personally participate in the meet-and-confer in the Court’s jury
                                                                         23   room may be heard at the hearing.
                                                                         24
                                                                         25          IT IS SO ORDERED.
                                                                         26
                                                                         27
                                                                              Dated: August 28, 2019.                          WILLIAM ALSUP
                                                                         28                                                    UNITED STATES DISTRICT JUDGE
